Citation Nr: 0703603	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain.

2.  Entitlement to service connection for a right heel spur.

3.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome, right knee.

4.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

5.  Entitlement to an initial compensable disability rating 
for sinusitis.

6.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
September 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issue of service connection for multiple joint pain is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of a right heel spur is not shown by 
the evidence of record.

2.  Since her discharge from the service, the veteran's 
service-connected patellofemoral pain syndrome, right knee, 
has been manifested by a slight limitation of motion with 
grinding, and subjective complaints of pain and stiffness, 
but without subluxation or lateral instability, or x-ray 
evidence of arthritis of the joint.    

3.  The evidence of record does not demonstrate a greater 
than 50-percent obstruction in both nasal passages or total 
obstruction in one nasal passage. 

4.  The veteran's sinusitis has been confirmed by x-ray 
studies, but has not resulted in one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.  


5.  Gastroesophageal reflux disease (GERD) has been 
manifested by heartburn and regurgitation when eating, but 
without dysphagia, weight loss, hematemesis, melena, anemia, 
substernal arm, or shoulder pain, or symptoms productive of 
any impairment of health.  


CONCLUSIONS OF LAW

1.  A right heel spur was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral pain syndrome, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §4.71a, Diagnostic Code 5261 (2006).

3.  The criteria for an initial compensable disability rating 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  

4.  The criteria for an initial compensable disability rating 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002).  38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).

5.  The criteria for an initial disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.114, Diagnostic 
Code 7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 


3.156(a), 3.159, 3.326 (2006).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the claimant what information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The RO's letter in May 2004, as well as other letters, and 
the statement of the case and supplemental statements of the 
case advised the veteran of the foregoing elements of the 
notice requirements.  See Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has been provided with VA examinations during the 
course of this appeal.  There is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  



A.  Service Connection - Right Heel Spur

The veteran is seeking service connection for a right heel 
spur.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Entitlement to service connection requires that it 
be shown not only that disease or injury was present in 
service, but also that the disease or injury has resulted in 
continuing or residual disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(b).  

The veteran's service medical records show treatment for a 
right heel spur.  Subsequent to service discharge, an 
examination conducted for VA in August 2000, noted the 
veteran's inservice history of treatment for heel spurs.  The 
physical examination revealed a normal gait, without edema, 
varicose veins, or stasis dermatitis.  X-ray examination of 
the right heel revealed no significant abnormalities.  The 
report concluded with a diagnosis of resolved right heel 
spur, with no current findings.  The examiner further noted 
that the x-ray examination of the right heel, along with the 
current examination, failed to show the presence of a right 
heel spur.  Subsequent post-service treatment records fail to 
reveal any complaints or diagnosis of right heel spur.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for a right heel 
spur is not warranted.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Increased Rating Claims

The veteran is seeking increased initial disability ratings 
for her service-connected right knee disorder, allergic 
rhinitis, sinusitis and GERD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

A.  Patellofemoral Pain Syndrome, Right Knee

The veteran is seeking an increased initial disability rating 
for her service-connected patellofemoral pain syndrome, right 
knee.  The veteran's service-connected patellofemoral pain 
syndrome, right knee, has been assigned a 10 percent initial 
disability rating pursuant to Diagnostic Code 5261.  This 
rating contemplates extension of the knee limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Extension 
limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Id. 

Flexion of the knee limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Flexion limited to 30 degrees warrants a 20 percent 
rating and flexion limited to 15 degrees warrants a 30 
percent rating.  Id.  Normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II (2006).

An examination conducted for VA in August 2000, noted the 
veteran's history of right knee pain following a motor 
vehicle accident in 1995.  At that time, the veteran reported 
having pain after walking.  The veteran indicated that she 
had to do a lot of walking in her current job.  She reported 
that the pain was relieved by rest, as well as the 
nonsteroidal anti-inflammatories, including Naprosyn and 
Motrin.  The physical examination revealed a normal range of 
motion, with no heat, redness, swelling, effusion, abnormal 
movement, instability, or weakness.  Negative findings for 
Drawer and McMurray testing were reported.  Range of motion 
testing of the right knee was noted to be from 0 degrees 
extension to 120 degrees of flexion, with no pain elicited.  
X-ray examination of the right knee revealed a bipartite 
patella, with no significant bone or joint abnormality found.  
The report concluded with a diagnosis of patellofemoral 
syndrome of the right knee.  

A VA examination for joints in June 2004, noted the veteran's 
complaints of right knee pain, which she treated with 
Celebrex.  She did not use braces or canes to ambulate.  
Physical examination of the right knee revealed full 
extension and flexion, with a range of motion from 0 to 140 
degrees.  There was no crepitation during the range of 
motion, and no signs of swelling.  There was also no motion 
or instability noted of the lateral, anterior cruciate, and 
posterior cruciate ligaments.  X-ray examination of the right 
knee was normal.  The report concluded with a diagnosis of 
right patellofemoral syndrome.  

The veteran's most recent VA examination for joints was 
conducted in February 2005.  The report noted the veteran's 
complaints of pain and stiffness in her right knee.  There 
were no reported symptoms of instability, giving way, or 
locking.  The veteran reported an increase in pain with 
standing more than 15 minutes, and waking more than 1/4 mile.  
The physical examination revealed a range of motion in the 
right knee of extension to 0 degrees and flexion to 140 
degrees, with a limitation of motion of extension to 10 
degrees with repetitive use.  There was some grinding on 
motion, but no crepitance or instability.  The VA examiner 
found no subluxation and no lateral instability.  The 
diagnosis was right knee patellofemoral syndrome resulting in 
decreased mobility, and problems lifting and carrying.

These examination findings do not meet the criteria for an 
initial disability rating in excess of 10 percent based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
Even considering the effects of pain on motion, the objective 
medical evidence of record does not show that pain reduces 
motion or limits the veteran's ability to function to the 
extent required for a rating in excess of 10 percent.  38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2006).

In precedent opinions, VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee and for instability of a knee.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997);VAOPGCPREC 
09-9863, Fed. Reg. 56704 (1998).  However, there is no 
evidence of arthritis or instability in this case. 

There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 10 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for her service-connected 
right knee disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Allergic Rhinitis

The veteran's service-connected allergic rhinitis has been 
assigned a noncompensable disability rating pursuant to 
Diagnostic Code 6522.  See 38 C.F.R. § 4.31 (2006) (where the 
minimum schedular evaluation requires residuals and the 
diagnostic code does not provide a noncompensable evaluation, 
a noncompensable rating will be assigned when the required 
residuals are not shown).  Allergic rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
warrants a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.  Allergic rhinitis with polyps warrants a 30 
percent rating.  Id. 

The examination conducted for VA in August 2000, noted the 
veteran's inservice history of allergic rhinitis and 
recurrent sinusitis episodes.  However, the physical 
examination of her nose was normal, with no nasal discharge 
or crusting.  X-ray examination of her nose revealed an 
impression of chronic, bilateral, maxillary sinusitis.  The 
diagnosis was allergic rhinitis, currently asymptomatic.  The 
veteran had allergy testing which showed that she was 
allergic to Bermuda grass, dust mites, and dog dander.  It 
also noted that she was on Flonase and Claritin.  Subsequent 
post service treatment records are essentially silent as to 
allergic rhinitis.

There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has warranted a compensable rating, and thus higher 
"staged ratings" are not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

As allergic rhinitis without polyps, but with greater than 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side has not been shown by the 
medical evidence of record, the preponderance of the evidence 
is against the claim for an increased rating for allergic 
rhinitis.  Accordingly, the preponderance is against the 
veteran's claim, and therefore the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

c.  Sinusitis

The veteran's service-connected sinusitis is currently 
assigned a noncompensable disability rating pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6513.  See 38 C.F.R. 
§ 4.31.  A 10 percent evaluation for sinusitis is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6513.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating (episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id. 

An examination for VA was conducted in August 2000, and noted 
the veteran's inservice treatment history for allergic 
rhinitis and sinusitis, including treatment with antibiotics 
for severe bouts of sinusitis.  The physical examination of 
the nose revealed normal findings, with no nasal discharge or 
crusting.  X-ray examination revealed an impression of 
chronic maxillary mucosal thickening.  The diagnosis was 
bilateral chronic maxillary sinusitis.  Thereafter, an 
October 2001 treatment report noted the veteran's complaints 
of her sinuses bothering her, and that she needed a 
prescription for Allegra.

Based upon a review of the veteran's claims folders, there is 
no evidence showing a post service episode that was 
incapacitating or that required four to six weeks of 
antibiotic treatment.  There are no identifiable periods of 
time since the effective date of service connection, during 
which this condition has warranted a compensable rating, and 
thus "staged ratings" are not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
an increased rating for sinusitis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

d.  GERD

A 10 percent initial rating has been assigned to the 
veteran's service-connected GERD.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Pursuant to Diagnostic Code 7346, a 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder pain 
which is productive of considerable impairment of health.  A 
10 percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  Id. 

The examination conducted for VA in August 2000, noted the 
veteran's complaints of symptoms of reflux esophagitis since 
approximately 1997.  The veteran reported having heartburn 
whenever she ate, and denied any vomiting or difficulty 
swallowing.  She also indicated that her weight had gone from 
135 to 170 pounds over the last five years.  The report noted 
that she was not currently receiving any treatment for an 
esophageal condition.  An upper gastro-intestinal examination 
was conducted and revealed an impression of mild occasional 
reflux, without observed hiatal hernia or other esophageal 
abnormality.  The diagnosis was GERD.  

Thereafter, a treatment report dated in July 2001, noted that 
the veteran's GERD was relieved with lifestyle measures.  A 
treatment report, dated in October 2001, noted the veteran's 
complaints of pain on the left side, with spicy foods.  The 
report noted that she had not changed her diet or taken 
medication for this in the past.  The report concluded with a 
diagnosis of GERD, and prescribed lifestyle measures and 
Pepcid.  A VA gynecological examination, dated in June 2004, 
noted that the veteran weighed 191 pounds.

Based upon a careful review of the records, the veteran's 
service-connected GERD does not meet the criteria for a 30 
percent rating.  While the veteran has reported epigastric 
discomfort manifested by heartburn when eating, there is no 
objective evidence of dysphagia, pyrosis, or accompanying or 
substernal, arm, or shoulder pain.  The only recurrent 
symptoms were her heartburn and regurgitation when eating, 
which, in and of itself, is insufficient to warrant a higher 
rating.  Despite the noted symptoms, there is no objective 
evidence that GERD had resulted in considerable impairment to 
her health.  There are no identifiable periods of time, since 
the effective date of service connection, during which this 
condition has warranted a rating in excess of 10 percent and 
thus "staged ratings" are not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right heel spur is denied.

An increased initial disability rating in excess of 10 
percent for patellofemoral pain syndrome, right knee, is 
denied.

A compensable initial disability rating for allergic rhinitis 
is denied.

A compensable initial disability rating for sinusitis is 
denied.

An increased initial disability rating in excess of 10 
percent for GERD is denied.


REMAND

The veteran is seeking service connection for multiple joint 
pain.  She asserts that she was diagnosed with hypermobility 
pain syndrome during service, and that she still has this 
disorder.

As noted herein, the veteran served on active duty from 
September 1995 to September 2000.  A rheumatology 
consultation dated in August 2000, noted the veteran's 
complaints of pain in the ankles, knees, wrists, and elbows.  
Physical examination revealed a full range of motion in these 
joints, with pain on joint articulations.  The report 
concluded with an assessment of hypermobility pain syndrome.  

An examination conducted in August 2000, noted her complaints 
of multiple joint pain involving the bilateral ankles, 
wrists, and elbows.  She also reported a history of being 
"double-jointed."  She denied any swelling or heat in the 
joint areas involved.  X-ray examination of the left knee, 
elbows, wrists, and ankles revealed no significant 
abnormalities.  Physical examination of these joints was 
essentially normal.  The report concluded with a diagnosis of 
hypermobility pain syndrome, and indicated that the records 
showed that she "was evaluated by rheumatology and had never 
[sic] rheumatological tests but has hypermobile joints which 
cause her occasional pain."

Under these circumstances, the Board believes that an 
additional VA examination is necessary to clarify the 
veteran's current multiple joint disorder, as well as to 
determine the etiology for this disorder.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim herein.  Based on 
her response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Regardless 
of the veteran's response, the RO must 
attempt to obtain the veteran's VA 
medical treatment records since July 
2004.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  

2.  Thereafter, the RO must afford the 
veteran the appropriate VA examination to 
determine the current existence and 
etiology of any multiple joint condition 
found, including hypermobility pain 
syndrome.  If a multiple joint condition 
is found, after a thorough review of the 
veteran's claims file, including her 
available inservice and post-service 
medical records, the examining physician 
must express an opinion as to whether the 
veteran's multiple joint condition was 
incurred or aggravated during her active 
duty military service from September 1995 
to September 2000.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  Thereafter, the RO must review the 
veteran's claim on appeal herein.  If the 
claim remains denied, the RO must provide 
the veteran and her representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


